Exhibit 10.3

 

TWELFTH AMENDMENT TO LEASE

THIS TWELFTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
30th day of March, 2017 (the “Execution Date”),  by and between BMR-ROGERS
STREET LLC, a Delaware limited liability company  (“Landlord,” as
successor-in-interest to Rogers Street, LLC (“Original Landlord”)), and IRONWOOD
PHARMACEUTICALS, INC., a Delaware corporation  (“Tenant,” formerly known as
Microbia, Inc.).  

RECITALS

A. WHEREAS, Original Landlord and Tenant entered into that certain Lease dated
as of January 12, 2007 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of April 9, 2009, that certain Second Amendment to
Lease dated as of February 9, 2010 (the “Second Amendment”), that certain Third
Amendment to Lease dated as of July 1, 2010, that certain Fourth Amendment to
Lease dated as of February 3, 2011, that certain Fifth Amendment to Lease dated
as of October 18, 2011, that certain Sixth Amendment to Lease dated as of July
19, 2012, that certain Seventh Amendment to Lease dated as of October 30, 2012
(the “Seventh Amendment”), that certain Eighth Amendment to Lease dated as of
July 8, 2014 (the “Eighth Amendment”), that certain Ninth Amendment to Lease
dated as of October 27, 2014, that certain Tenth Amendment to Lease dated as of
January 21,  2015 (the “Tenth Amendment”), and that certain Eleventh Amendment
to Lease dated as of June 30, 2016 (collectively, and as the same may have been
heretofore further amended, amended and restated, supplemented or modified from
time to time, the “Existing Lease”), whereby Tenant leases certain premises (the
“Premises”) from Landlord at 301 Binney Street in Cambridge, Massachusetts (the
“Building”);

B. WHEREAS, pursuant to the Seventh Amendment, Landlord and Tenant agreed to
extend the Initial Term of the Lease by twenty-four (24) months, with the period
of time from February 1, 2016 through January 31, 2018 defined as the “Extension
Term”;

C. WHEREAS, Landlord and Tenant now desire to further extend the Term of the
Lease by eighty-four (84) months through January 31, 2025;

D. WHEREAS, Tenant is currently subleasing approximately 92,750 square feet of
rentable area located on the fourth floor of the Building (the “Fourth Floor
Premises”) to Biogen Idec MA Inc., a Massachusetts corporation (“Biogen”),
pursuant to that certain Sublease dated as of July 1, 2014 (the “Biogen
Sublease”) and that certain Consent to Sublease dated as of July 1, 2014 by and
between Landlord, Tenant and Biogen (the “Biogen Sublease Consent”);

E. WHEREAS, Tenant desires to terminate the Existing Lease with respect to the
Fourth Floor Premises as of as of 11:59 p.m. EST on March 31, 2017, and Landlord
agrees to recognize the Biogen Sublease as a direct lease between Landlord and
Biogen, as more specifically provided in the Biogen Sublease Consent;

F. WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.

AGREEMENT



 

--------------------------------------------------------------------------------

 



NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Definitions.  For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein.  The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.”  From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.

2. Fourth Floor Premises. 

2.1. Effective as of 11:59 p.m. EST on March 31, 2017 (the “Fourth Floor
Premises Recapture Date”), the Lease shall terminate with respect to the Fourth
Floor Premises only (the “Fourth Floor Premises Termination”), and the
provisions of the Lease governing the Fourth Floor Premises shall no longer be
of any force or effect, except for those provisions that, by their express
terms, survive the expiration or earlier termination of the Lease with respect
to the Fourth Floor Premises (including, without limitation, Landlord’s
obligation to true-up Total Operating Costs with respect to the Fourth Floor
Premises through March 31, 2017 after the end of the fiscal year as provided in
Section 4.02 of the Lease).  As of the Fourth Floor Premises Recapture Date, the
definition of the Premises shall be amended to exclude the Fourth Floor
Premises. Notwithstanding the Fourth Floor Premises Termination, Landlord does
not waive, and hereby reserves, any rights and/or remedies that Landlord may
have under the Lease or at law or in equity arising from any default of Tenant
under the Lease existing as of the Fourth Floor Premises Recapture Date.  Tenant
agrees to pay to Landlord, as Additional Rent, together with Base Rent,  monthly
in advance for each of the month of April 2017 and the month of May 2017, the
amount of One Hundred Eighty-Nine Thousand Three Hundred Ninety-Nine and 00/100
Dollars ($189,399.00) per month. 

   

2.2. Effective as of 12:00 a.m. EST on April 1, 2017, Landlord shall recognize
the Biogen Sublease as a direct lease between Landlord and Biogen, and Biogen
shall attorn to Landlord, all in accordance with the terms and conditions
applicable to a Recognition and Attornment (as defined in the Biogen Sublease
Consent) under the Biogen Sublease Consent.  Tenant represents, warrants and
covenants that, to the best of Tenant’s knowledge (without further
investigation), as of the Effective Date, Biogen and Tenant are not in default
beyond any applicable notice and cure periods of any of their respective
obligations under the Biogen Sublease and no event has occurred that, with the
passage of time or the giving of notice (or both) would constitute a default by
either Biogen or Tenant thereunder.  The parties acknowledge and agree that the
Fourth Floor Premises Termination constitutes a termination of the Master Lease
(as defined in the Biogen Sublease Consent) for purposes of Section 10 of the
Biogen Sublease Consent.  To the extent permitted by law, Landlord agrees to
reimburse, indemnify, save, defend (at Tenant’s option and with counsel
reasonably acceptable to Tenant) and hold harmless Tenant and its affiliates and
their respective shareholders, partners, directors, officers, employees and
their respective successors and assigns, and Tenant’s contractors and agents
(collectively with Tenant and its affiliates and their respective shareholders,
partners, directors, officers, employees and their respective successors and
assigns, and Tenant’s contractors and agents (collectively with Tenant,

2

 

 

--------------------------------------------------------------------------------

 



each a “Tenant Indemnitee”) for, from and against any and all Claims (as defined
in the Biogen Sublease Consent) arising out of or relating to Landlord’s failure
to perform any duty or obligation of Landlord under the Biogen Sublease accruing
after the Fourth Floor Premises Recapture Date, except to the extent directly
caused by the negligence or willful misconduct of Tenant or any Tenant
Indemnitee.    To the extent permitted by law, Tenant shall reimburse,
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold harmless Landlord Indemnitees (as defined in
the Biogen Sublease Consent) for, from and against any and all Claims (as
defined in the Biogen Sublease Consent) arising out of or relating to Tenant’s
failure to perform any duty or obligation of Tenant under the Biogen Sublease
accruing on or before the Fourth Floor Premises Recapture Date, except to the
extent directly caused by the negligence or willful misconduct of Landlord or
any Landlord Indemnitee.    From and after the Fourth Floor Premises Recapture
Date, Landlord fully and unconditionally releases and discharges Tenant from any
and all liabilities, obligations, provisions, covenants and conditions under the
Existing Lease with respect to the Fourth Floor Premises, except for those
provisions that, by their express terms, survive the expiration or earlier
termination of the Existing Lease.  Further, Tenant agrees to reasonably
cooperate with Landlord (at no out-of-pocket cost to Tenant) in connection with
Landlord taking on the obligations of “Sublessor” under the Biogen Sublease, as
contemplated herein, including, without limitation, responding to requests for
information related to the administration of the Biogen Sublease.  

 

2.3.   Effective as of the Execution Date, Landlord shall have access to the
Fourth Floor Premises for purposes of showing the Fourth Floor Premises to
prospective tenants and others upon twenty-four hours’ prior notice to
Tenant (at the address set forth herein) and Biogen (at the address set forth in
the Biogen Sublease Consent), and otherwise in accordance with the access
provisions of Section of 9.06 of the Original Lease.

 

3. Second Extension Term; Premises. 

3.1. The term of the Lease with respect to the Premises is hereby extended by a
period of eighty-four (84) months.  The “Second Extension Term Commencement
Date” shall mean February 1, 2018.  Accordingly, the expiration date of the
Lease (the “Expiration Date”) is hereby amended from January 31, 2018 to January
31, 2025.  The period commencing on February 1, 2018 and ending on January 31,
2025 shall be referred to herein as the “Second Extension Term.”  The term
“Term” as used in the Lease shall refer to the term under the Existing Lease as
extended by the Second Extension Term. 

 

3.2. Notwithstanding anything in the Existing Lease to the contrary (including,
without limitation, Section 1.06,  Section 1.07 and Section 2.01(e) of the
Original Lease), Landlord and Tenant agree that, as of the Second Extension Term
Commencement Date, (a) the rentable square footage of the Premises shall total
222,562 rentable square feet in the aggregate, consisting of 125,070 rentable
square feet in aggregate on the first and second floors of the Building and
97,492 rentable square feet on the third floor of the Building, which figures
include ancillary mechanical, shaft and other off-floor spaces, and (b) the
rentable square footage of the Building totals 417,290 rentable square feet. As
of April 1, 2017,  the plan of the Premises attached hereto as Exhibit A shall
supersede and replace all prior plans and depictions of the Premises attached to
or made a

3

 

 

--------------------------------------------------------------------------------

 



part of the Existing Lease (including without limitation, Exhibit 1.07 of the
Original Lease and subsequent amendments and replacements thereof). 

4. Base Rent during the Second Extension Term.  Effective as of the Second
Extension Term Commencement Date, Base Rent due to Landlord under the Lease
shall be as follows:    

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent

Annual Base Rent

2/1/2018 – 1/31/2019

222,562

 

$77.00 annually

$1,428,106.17

$17,137,274.00

2/1/2019 – 1/31/2020

222,562

 

$79.31 annually

$1,470,949.35

$17,651,392.22

2/1/2020 – 1/31/2021

222,562

 

$81.69 annually

$1,515,090.82

$18,181,089.78

2/1/2021 – 1/31/2022

222,562

 

$84.14 annually

$1,560,530.56

$18,726,366.68

2/1/2022 – 1/31/2023

222,562

 

$86.66 annually

$1,607,268.58

$19,287,222.92

2/1/2023 – 1/31/2024

222,562

 

$89.26 annually

$1,655,490.34

$19,865,884.12

2/1/2024 – 1/31/2025

222,562

 

$91.94 annually

$1,705,195.86

$20,462,350.28

 

5. Letter of Credit.  Effective as of April 1, 2017, the required amount of the
Letter of Credit required as security under the Existing Lease shall be reduced
to Six Million Four Hundred Twenty-Six Thousand Four Hundred Seventy-Seven and
75/100 Dollars ($6,426,477.75). Tenant shall have the right to deliver to
Landlord a replacement Letter of Credit or an amendment to the then-existing
Letter of Credit reflecting such decrease effective on or after April 1, 2017
and otherwise in accordance with the provisions of Section 15.01 of the Original
Lease.  

6. Property Management Fee.  Commencing on the Execution Date,  Tenant shall pay
to Landlord as Additional Rent monthly in advance, together with Base Rent, the
“Property Management Fee” (as hereinafter defined) with respect to the entire
remaining Term, including

4

 

 

--------------------------------------------------------------------------------

 



any extensions thereof or any holdover periods. The “Property Management
Fee” shall equal three percent (3%) of Base Rent (regardless of who provides
property management services, and regardless of whether such amount is then
considered market rate).  Notwithstanding anything in the Existing Lease to the
contrary (including, without limitation, Section 8.01 of the Original Lease),
 as of the Execution Date, property management fees shall not be included in
Operating Expenses.  Further, in consideration of the foregoing and the other
terms of this Amendment, Tenant hereby waives, releases and discharges (except
with respect to fraud) any past or future claims it has, or may have, whether
known or unknown, foreseeable or unforeseeable, against Landlord in any way
arising from or relating to the property management fees charged by Landlord
during the Term prior to the Execution Date, including without limitation, any
claim that such fees were not at market rates.

7. Pro Rata Share.  Effective as of the Execution Date, Tenant’s Pro Rata Share
shall be calculated based on the rentable square footage of 100% of the
Building.  Accordingly, the last sentence of Section 4.02(c) of the Existing
Lease is hereby amended by deleting “95%” and replacing it with
“100%.”  Effective as of the April 1, 2017, Tenant’s Pro Rata Share shall be
53.34%.  For the avoidance of doubt, Tenant’s Pro Rata Share will be
recalculated if the rentable square footage of the Building increases. 

8. Parking.  Effective as of April 1, 2017,  and notwithstanding anything in the
Lease to the contrary, the total number of parking spaces allocated to the
Premises that Landlord shall provide Tenant with the right to use shall be 155
parking spaces. Tenant shall pay to Landlord as Additional Rent Landlord’s
then-current prevailing monthly rate for parking spaces for all such
spaces. Tenant’s use of the parking spaces provided hereunder and Tenant’s
rights with respect thereto (including, without limitation, limitations on
increase in the prevailing monthly rate for parking spaces) shall otherwise be
in accordance with the terms of Section 2.01(d) of the Lease.  As of the
Execution Date, the current prevailing monthly rate for parking spaces is $320
per space per month, subject to increase in accordance with the terms of the
Lease. 

9. Condition of Premises.  Tenant acknowledges that (a) it is in possession of
and is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Second Extension Term, and (b)
Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s continued occupancy for the Second Extension Term or to
pay for any improvements to the Premises.

10. Option to Extend Term.  Tenant shall have one (1) option (“Option”) to
extend the Term by five (5) years as to the entire Premises including any
expansion of the Premises by Tenant in accordance with Tenant’s rights under the
Lease (and no less than the entire Premises) upon the following terms and
conditions.    This Article 10 supersedes and replaces in its entirety all other
options to extend the Term set forth in the Existing Lease (including, without
limitation, in Section 18 of the Seventh Amendment).  Any extension of the Term
pursuant to the Option shall be on all the same terms and conditions as
the Existing Lease as amended by this Amendment and any further amendments to
the Existing Lease, except as follows:



5

 

 

--------------------------------------------------------------------------------

 



10.1.Base Rent at the commencement of the Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
East Cambridge, Massachusetts submarket of comparable age, quality, level of
finish, location and proximity to amenities and public transit, and containing
the systems and improvements present in the Premises as of the date that Tenant
gives Landlord written notice of Tenant’s election to exercise the Option
(“FMV”), and may be further increased during the Option term by a market
escalator if such increases are determined to be market as part of the FMV
determination.  Tenant may, no more than fifteen (15) months prior to the date
the Term is then scheduled to expire, request Landlord’s estimate of the FMV for
the Option term.  Landlord shall, within fifteen (15) days after receipt of such
request, give Tenant a written proposal of such FMV.  If Tenant gives written
notice to exercise the Option, such notice shall specify whether Tenant accepts
Landlord’s proposed estimate of FMV.  If Tenant does not accept the FMV, then
the parties shall endeavor to agree upon the FMV, taking into account all
relevant factors, including, but not limited to,  (a) the size of the Premises,
(b) the length of the Option term, (c) rent in comparable buildings for office
and laboratory space in the East Cambridge, Massachusetts submarket, including
market escalations and concessions offered to new tenants, such as free rent,
tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Building and the
Project.  In the event that the parties are unable to agree upon the FMV within
thirty (30) days after Tenant notifies Landlord that Tenant is exercising the
Option, then either party may request that the same be determined as follows:  a
senior officer of a recognized leasing brokerage firm with local knowledge of
the East Cambridge, Massachusetts laboratory/research and development leasing
submarket (the “Baseball Arbitrator”) shall be selected and paid for jointly by
Landlord and Tenant.  If Landlord and Tenant are unable to agree upon the
Baseball Arbitrator, then the same shall be designated by the local chapter of
the Judicial Arbitration and Mediation Services or any successor organization
thereto (the “JAMS”).  The Baseball Arbitrator selected by the parties or
designated by JAMS shall (y) have at least ten (10) years’ experience in the
leasing of laboratory/research and development space in the East Cambridge,
Massachusetts submarket and (z) not have been employed or retained by either
Landlord or Tenant or any affiliate of either for a period of at least ten (10)
years prior to appointment pursuant hereto.  Each of Landlord and Tenant shall
submit to the Baseball Arbitrator and to the other party its determination of
the FMV.  The Baseball Arbitrator shall grant to Landlord and Tenant a hearing
and the right to submit evidence.  The Baseball Arbitrator shall determine which
of the two (2) FMV determinations more closely represents the actual FMV.  The
arbitrator may not select any other FMV for the Premises other than one
submitted by Landlord or Tenant.  The FMV selected by the Baseball Arbitrator
shall be binding upon Landlord and Tenant and shall serve as the basis for
determination of Base Rent payable for the Option term.  If, as of the
commencement date of the Option term, the amount of Base Rent payable during the
Option term shall not have been determined, then, pending such determination,
Tenant shall pay Base Rent equal to the Base Rent payable with respect to the
last year of the then-current Term.  After the final determination of Base Rent
payable for the Option term, the parties shall promptly execute a written
amendment to this Lease specifying the amount of Base Rent to be paid during the
Option term.  Any failure of the parties to execute such amendment shall not
affect the validity of the FMV determined pursuant to this Section.

10.2.The Option is personal to Tenant, Successor Entity and/or Related Entity
and Tenant shall not assign or transfer the Option, either separately or in
conjunction with an

6

 

 

--------------------------------------------------------------------------------

 



assignment or transfer of Tenant’s interest in the Lease (excluding a Permitted
Transfer for which Landlord’s consent shall not be required), without Landlord’s
prior written consent, which consent Landlord may withhold in its reasonable
discretion (for a transfer in conjunction with the Lease) or its sole discretion
(for a transfer separate from the Lease).

10.3.The Option is conditional upon Tenant giving Landlord written notice of its
election to exercise the Option at least twelve  (12) months prior to the end of
the expiration of the then-current Term.  Time shall be of the essence as to
Tenant’s exercise of the Option.  Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option. 

10.4.Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:

(a) At any time while any Event of Default as described in Article 14 of the
Lease has occurred and is continuing until Tenant cures any Event of Default; or

(b) In the event that Tenant has defaulted in the performance of any of its
monetary obligations under the Lease two (2) or more times during the twelve
(12) month period immediately prior to the date that Tenant intends to exercise
the Option, and each such default remained uncured for more than five (5)
business days after notice from Landlord; or    

(c) Tenant, Successor Entity and/or Related Entity does not personally occupy
fifty percent (50%) or more of the Premises at the time Tenant exercises the
Option and at the commencement of the Option term.

10.5.The period of time within which Tenant may exercise the Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 10.4 of this Amendment.

10.6.All of Tenant’s rights under the provisions of the Option may, at
Landlord’s sole discretion, terminate and be of no further force or effect even
after Tenant’s due and timely exercise of the Option if, after such exercise,
but prior to the commencement date of the new term, (a) an Event of Default as
described in Article 14 of the Lease has occurred and is continuing uncured on
the commencement date of the new term, or (b) Tenant has defaulted in the
performance of any of its monetary obligations under the Lease two (2) or more
times, and each such default remained uncured for more than five (5) business
days after notice from Landlord, or  (c) Tenant fails to provide Landlord with a
replacement or amended Letter of Credit on or before the beginning of the
extension term with an expiration date that is at least ninety-five (95) days
following the expiration of the new term, as so extended, provided that an
increased amount of such Letter of Credit shall not be required in connection
therewith.

11. Right of First Offer on First, Fourth, and Fifth Floors.     Provided not
more than 60% of the Premises is sublet to third parties unrelated to Tenant at
the time of Landlord’s Notice of Offer (as defined below), and subject to any
other parties’ pre-existing rights as of the Execution Date with respect to
Available ROFO Premises (as defined below), Tenant shall have an ongoing right
of first offer (“ROFO”) as to any rentable premises located on the first,
fourth, or fifth floors

7

 

 

--------------------------------------------------------------------------------

 



of the Building for which Landlord is seeking a tenant (“Available ROFO
Premises”); provided, however, that in no event shall Landlord be required to
lease any Available ROFO Premises to Tenant for any period past the date on
which this Lease expires or is terminated pursuant to its terms; provided,
further, however, that the ROFO shall only apply to rentable premises on the
fourth floor that become available after the initial lease-up of the fourth
floor (where “initial lease-up” shall mean the lease that is entered into after
the expiration of the Biogen Sublease).  To the extent that Landlord renews or
extends a then-existing lease with any then-existing tenant or subtenant of any
space, or enters into a new lease with such then-existing tenant or subtenant,
the affected space shall not be deemed to be Available ROFO Premises.  Landlord
has disclosed to Tenant the parties currently holding pre-existing ROFO rights
as of the Execution Date by letter dated the Execution Date.  Landlord agrees
that it shall not grant any additional ROFO rights to third parties after the
Execution Date that are superior to Tenant’s rights hereunder.  Further,
Landlord agrees to reimburse, indemnify, save, defend (at Tenant’s option and
with counsel reasonably acceptable to Tenant) and hold harmless Tenant
Indemnitees for, from and against any and all Claims arising out of or relating
to Landlord’s breach of any ROFO rights, extension rights or similar rights held
by third parties or Tenant’s ROFO rights, except to the extent directly caused
by the negligence or willful misconduct of Tenant or any Tenant Indemnitee.  
 This Article 11 supersedes and replaces in its entirety all other rights of
first offer and rights of first refusal set forth in the Existing Lease
(including, without limitation, Tenant’s right of First Offer set forth in
Article 18 of the Original Lease, Tenant’s Right of First Refusal set forth in
Article 19 of the Original Lease, and the ROFR set forth in Section 12 of the
Second Amendment, as amended) all of which shall no longer have any force or
effect. 

11.1.In the event Landlord intends to market Available ROFO Premises, Landlord
shall provide written notice thereof to Tenant (the “Notice of Offer”), which
shall outline the proposed business terms on which Landlord is willing to lease
the Available ROFO Premises, including, but not limited to, the term of the
lease, the date Landlord anticipates that the space will be available (the
“Target Delivery Date”),  the base rental rate (which shall be FMV of the
Available ROFO Premises), the tenant improvement allowance (if any), free rental
period (if any) and the other material business terms on which Landlord is
prepared to lease the Available ROFO Premises to the extent such material
business terms vary from the terms of the Lease.  Within fourteen (14) days
following its receipt of a Notice of Offer, Tenant shall advise Landlord in
writing whether Tenant elects to lease all (not just a portion) of the Available
ROFO Premises on the terms and conditions stated in the Notice of Offer (other
than the FMV for the Available ROFO Premises) and whether Tenant accepts
Landlord’s proposed estimate of FMV for the Available ROFO Premises.  If Tenant
fails to notify Landlord of Tenant’s election within such fourteen (14) day
period, then Tenant shall be deemed to have elected not to lease the Available
ROFO Premises.    

11.2.If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises on the terms and conditions stated in the Notice of
Offer (including Landlord’s proposed estimate of FMV for the Available ROFO
Premises), then Landlord shall lease the Available ROFO Premises to Tenant upon
the terms and conditions set forth in the Notice of Offer and the parties shall
promptly (i) execute a written amendment to this Lease memorializing the parties
agreement with respect to the Available ROFO Premises, (ii) if requested by
either party, amend the Notice of Lease with respect to the Premises, and (iii)
to the

8

 

 

--------------------------------------------------------------------------------

 



extent required, request the consent of the Ground Lessor (as defined below) and
any mortgagee to the amendment and, to the extent required, further amend any
recognition agreements from the Ground Lessor and any mortgagee for the benefit
of Tenant on such parties’ customary forms reasonably acceptable to Tenant.  Any
failure of the parties to execute such written amendment to the Lease shall not
affect the validity of the Tenant’s exercise of the ROFO pursuant to this
Section.    

11.3.If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFO Premises on the terms and conditions stated in the Notice of
Offer (other than Landlord’s proposed FMV for the Available ROFO Premises) but
Tenant does not accept Landlord’s proposed estimate of FMV for the Available
ROFO Premises, then the parties shall endeavor to agree upon the FMV for the
Available ROFO Premises, taking into account all relevant factors, including,
but not limited to, (a) the size of the Available ROFO Premises, (b) the length
of the term of the lease, (c) rent in comparable buildings for office and
laboratory space in the East Cambridge, Massachusetts submarket, including
market escalations and concessions offered to new tenants, such as free rent,
tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Building and the
Project.  In the event that the parties are unable to agree upon the FMV for the
Available ROFO Premises within thirty (30) days after Tenant notifies Landlord
that Tenant is exercising the ROFO, then either party may request that the same
be determined as follows:  a  Baseball Arbitrator shall be selected and paid for
jointly by Landlord and Tenant.  If Landlord and Tenant are unable to agree upon
the Baseball Arbitrator, then the same shall be designated by the local chapter
of JAMS.   The Baseball Arbitrator selected by the parties or designated by JAMS
shall (y) have at least ten (10) years’ experience in the leasing of
laboratory/research and development space in the East Cambridge, Massachusetts
submarket and (z) not have been employed or retained by either Landlord or
Tenant or any affiliate of either for a period of at least ten (10) years prior
to appointment pursuant hereto.  Each of Landlord and Tenant shall submit to the
Baseball Arbitrator and to the other party its determination of the FMV for the
Available ROFO Premises.  The Baseball Arbitrator shall grant to Landlord and
Tenant a hearing and the right to submit evidence.  The Baseball Arbitrator
shall determine which of the two (2) FMV determinations more closely represents
the actual FMV for the Available Premises.  The arbitrator may not select any
other FMV for the Available ROFO Premises other than one submitted by Landlord
or Tenant.  The FMV selected by the Baseball Arbitrator shall be binding upon
Landlord and Tenant and shall serve as the basis for determination of base
rental rate for the Available ROFO Premises.  Following resolution of the FMV
for the Available ROFO Premises pursuant to this Section 11.3, Landlord shall
lease the Available ROFO Premises to Tenant upon the terms and conditions set
forth in the Notice of Offer (other than the base rental rate) with the base
rental rate of FMV as determined pursuant to this Section 11.3 and the parties
shall promptly (i) execute a written amendment to this Lease memorializing the
parties agreement with respect to the Available ROFO Premises, (ii) if requested
by either party, amend the Notice of Lease with respect to the Premises, and
(iii) to the extent required, request the consent of the Ground Lessor (as
defined below) and any mortgagee to the amendment and, to the extent required,
further amend any recognition agreements from the Ground Lessor and any
mortgagee for the benefit of Tenant on such parties’ customary forms reasonably
acceptable to Tenant.    Any failure of the parties to execute such written
amendment to the Lease shall not affect the validity of the Tenant’s exercise of
the ROFO pursuant to this Section.   



9

 

 

--------------------------------------------------------------------------------

 



11.4.If (a) Tenant notifies Landlord that Tenant elects not to lease the
Available ROFO Premises or (b) Tenant fails to notify Landlord of Tenant’s
election within the fourteen (14)-day period described above, then Landlord
shall have the right to consummate a lease of the Available ROFO Premises with a
third party other than Tenant at a Net Effective Rent not less than  ninety five
percent (95%) of the Net Effective Rent stated in Tenant’s Offer, if applicable.
 For purposes of this Article, “Net Effective Rent” shall mean the net present
value (using the same discount factor in each case) of the aggregate
consideration, determined on an average annual basis, payable to Landlord under
the proposal at issue (i.e., either the Notice of Offer or the offer to another
party, as the case may be), taking into account all base rent, additional rent,
free rent, tenant improvement or other allowances, the cost of any work
performed in the Available ROFO Premises by Landlord at its expense, the length
of lease term, and all other relevant economic terms, as the same may be
modified by Landlord to account for the other tenant-party’s financial strength.
 In the event the Net Effective Rent decreases by more than five percent (5%) or
the Landlord otherwise changes the business terms from those set forth in the
Notice of Offer in a manner materially more favorable to a third party
(including, without limitation, offering a third party more or less space than
was offered to Tenant), Landlord shall re-offer the Available ROFO Premises (or
the same portion that was offered to the third party) to Tenant in the same
manner as provided in this Section 11, provided however, when comparing the
relevant economic terms in the Notice of Offer and the deal between the Landlord
and the third party, the parties shall agree upon the monetary value of any
items included in the deal between the Landlord and the third party that were
not included in the Notice of Offer (for example, brokerage fees, allowances,
the value of any different rental amounts for different term lengths, etc.) when
determining the Net Effective Rent to be paid by Tenant under the reoffered
proposal (the “Reoffer Proposal”).  Tenant must respond to Landlord within seven
(7) days of the date Tenant receives the Reoffer Proposal. 

11.5.Notwithstanding anything in this Article to the contrary, Tenant shall not
exercise the ROFO at any time while any Event of Default as described in Article
14 of the Lease has occurred and is continuing until Tenant cures any Event of
Default.  Any attempted exercise of the ROFO during a period of time in which an
Event of Default exists shall be void and of no effect.  In addition, Tenant
shall not be entitled to exercise the ROFO if Landlord has given Tenant two (2)
or more notice of monetary default under this Lease, and each such default
remained uncured for more than five (5) business days after notice from
Landlord, during the twelve (12) month period prior to the date on which Tenant
seeks to exercise the ROFO.

11.6.Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFO, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease (excluding a Permitted
Transfer for which Landlord’s consent shall not be required), without Landlord’s
prior written consent, which consent Landlord may withhold in its reasonable
discretion (for a transfer in conjunction with the Lease) or its sole discretion
(for a transfer separate from the Lease).

 

11.7.If Tenant exercises the ROFO, Landlord does not guarantee that the
Available ROFO Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFO Premises or for any other reason beyond
Landlord’s reasonable control.  Notwithstanding the

10

 

 

--------------------------------------------------------------------------------

 



foregoing, Landlord shall use diligent efforts to timely deliver the Available
ROFO Premises leased by Tenant, and in the event Landlord is unable to deliver
the Available ROFO Premises to Tenant on or before the date that is six (6)
months after the Target Delivery Date, Tenant shall not be obligated to lease
the Available ROFO Premises provided that within thirty (30) days after the end
of said six-month period, Tenant notifies Landlord in writing of its desire not
to lease the Available ROFO Premises.

 

12. Broker.    

 

(a) Tenant represents and warrants that other than Cushman & Wakefield U.S.,
Inc. (“Broker”), it has had no dealings with any real estate broker or agent in
connection with the negotiation of this Amendment, and that it knows of no real
estate broker or agent that is or might be entitled to a commission in
connection with the representation of Tenant in connection with this Amendment. 
Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Amendment, other than as contained in this Amendment.

(b) Tenant acknowledges and agrees that the employment of brokers by Landlord is
for the purpose of solicitation of offers of leases from prospective tenants and
that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Amendment.  Landlord is executing this Amendment in reliance upon Tenant’s
representations, warranties and agreements contained within Section 12(a) and
this Section 12(b).  

(c) Tenant agrees to indemnify, save, defend and hold Landlord harmless from any
and all cost or liability for compensation claimed by any broker or agent, other
than Brokers, employed or engaged by Tenant or claiming to have been employed or
engaged by Tenant. 

(d) Landlord agrees to indemnify, save, defend and hold Tenant harmless from any
and all cost or liability for compensation claimed by any broker or agent
employed or engaged by Landlord or claiming to have been employed or engaged by
Landlord, including Transwestern RBJ, LLC (“Landlord Broker”).    

(e)  Landlord shall compensate the Broker and the Landlord Broker (collectively,
the “Brokers”) in relation to this Amendment pursuant to a separate agreement or
agreements between Landlord and the Brokers if Landlord and Tenant execute and
deliver the Amendment. 

13. Default.  Tenant represents, warrants and covenants that, to the best of
Tenant’s knowledge, Landlord and Tenant are not in default of any of their
respective obligations under the Lease and no event has occurred that, with the
passage of time or the giving of notice  (or both) would constitute a default by
either Landlord or Tenant thereunder.  Landlord represents, warrants and
covenants that, to the best of Landlord’s knowledge, Landlord and Tenant are not
in default of any of their respective obligations under the Lease and no event
has occurred that, with the

11

 

 

--------------------------------------------------------------------------------

 



passage of time or the giving of notice (or both) would constitute a default by
either Landlord or Tenant thereunder.

14. Notices.  Notwithstanding anything in the Lease to the contrary, any notice,
consent, demand, invoice, statement or other communication required or permitted
to be given under the Lease shall be in writing and shall be given by (a)
personal delivery, (b) overnight delivery with a reputable international
overnight delivery service, such as FedEx, or (c) facsimile or email
transmission, so long as such transmission is followed within one (1) business
day by delivery utilizing one of the methods described in (a) or (b).  Any such
notice, consent, demand, invoice, statement or other communication shall be
deemed delivered (x) upon receipt, if given in accordance with subsection (a);
(y) one business (1) day after deposit with a reputable international overnight
delivery service, if given if given in accordance with subsection (b); or (z)
upon transmission, if given in accordance with subsection (c).  Tenant confirms
that, notwithstanding anything in the Lease to the contrary, notices delivered
to Tenant pursuant to the Lease should be sent to: 

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, Massachusetts 02141

Attn: Tom Graney

Telephone: (617) 621-7722

Fax: (617) 494-0480

Email:

 

with a copy to:

Ironwood Pharmaceuticals, Inc.

301 Binney Street

Cambridge, Massachusetts 02141

Attn: Chief Legal Officer

Telephone: (617) 621-7722

Fax: (617) 588-0623

Email:

 

with a copy to:

Ropes & Gray LLP

Prudential Tower

800 Boylston Street

Boston, Massachusetts 02199

Attn: Walter R. McCabe III, Esq.

Email: walter.mccabe@ropesgray.com

 

15. Effect of Amendment.  Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full

12

 

 

--------------------------------------------------------------------------------

 



force and effect and are hereby ratified and affirmed.  In the event of any
conflict between the terms contained in this Amendment and the Existing Lease or
the FMV Rent Letter, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.  From and after the date hereof, the
term “Lease” as used in the Lease shall mean the Existing Lease, as modified by
this Amendment.

16. Successors and Assigns.  Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees.  Nothing in this section shall in any way alter the provisions of
the Lease restricting assignment or subletting.

17. Miscellaneous.  This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof.  All exhibits hereto are incorporated herein by reference.  Submission
of this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.

18. Authority.  Landlord and Tenant have all necessary and proper authority,
without the need for the consent of any other person or entity, other than any
consents that have been obtained, to enter into and perform under this
Amendment.    

19. Counterparts; Facsimile and PDF Signatures.  This Amendment may be executed
in one or more counterparts, each of which, when taken together, shall
constitute one and the same document.  A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



13

 

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.

 

 

 

LANDLORD:

 

BMR-ROGERS STREET LLC,

a  Delaware limited liability company

 

By: 

/s/ William Kane

 

Name: William Kane

Title: Senior Vice President East Coast Leasing

 

TENANT:

 

IRONWOOD PHARMACEUTICALS, INC.,

a  Delaware corporation

 

By:

/s/ Thomas Graney

 

Name: Thomas Graney

Title: Chief Financial Officer and Senior Vice
President, Finance and Corporate Strategy

 

 

--------------------------------------------------------------------------------